Citation Nr: 1705977	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased initial rating for epididymo-orchitis, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to June 1985 and from August 1987 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating prostate cancer with any incident of service.

2.  Throughout the entire period of appeal, the Veteran's chronic left epididymo-orchitis manifested as left testicle swelling and tenderness with the use of long term drug therapy without the removal or atrophy of the left testicle, or any associated voiding dysfunction, renal dysfunction, or recurring urinary infection.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 10 percent for chronic left epididymo-orchitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA should inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in September 2010 and November 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and applicable health records.

VA has provided a medical examination concerning both of the claimed disabilities.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports of the examinations provide the information needed to fairly decide the claims.  The examiners reviewed and commented on evidence of record, examined the Veteran, directly commented on the Veteran's theories of entitlement, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions haves sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the VA examinations are adequate.  

Additionally, the Veteran's treatment records were obtained and the requested examinations were performed, and the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  Malignant tumors are chronic diseases.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Prostate Cancer

The Veteran asserts that he experiences prostate cancer as a result of active service.  Specifically, the Veteran has stated that he was exposed to various forms of toxic chemicals while in active service in Southwest Asia, including pyridostigmine bromide pills, fallout from SCUD missiles, chemicals travelling by air and dust storms, chemicals of unknown origins, insect repellants, and nerve gasses, such as sarin and soman.

The service personnel records show that the Veteran served in the Middle East from September 1990 to April 1991.  However, the service records are silent for any diagnosis or treatment of prostate cancer.  The Veteran was diagnosed with prostate cancer in June 2010 and, in September 2010, underwent a laparoscopic radical prostatectomy and a bilateral laparoscopic pelvic lymph node dissection.

On VA examination in July 2014, the examiner noted that the Veteran was diagnosed with prostate cancer in 2010.  His cancer was currently in remission.  The Veteran had undergone a radical prostatectomy in September 2010, and his treatment had been completed.  He was in a watchful waiting status.  The examiner indicated that the Veteran had a voiding dysfunction as a result of the radical prostatectomy for prostate cancer.  He also had erectile dysfunction due to the radical prostatectomy.  

The examiner opined that the Veteran's prostate cancer was less likely than not incurred in or caused by service.  The examiner explained that a review of the service treatment records did not show any prostate problems during active service.  Additionally, there was no documentation in the service treatment records to suggest symptoms of a prostate problem.  Regarding the claim for possible exposures to various chemicals while on active duty, to specifically include pyridostigmine bromide pills, fallout from SCUD missiles, chemicals traveling by air and dust storms, chemicals of unknown origins, insect repellants, and nerve gasses, such as sarin and soman, the examiner noted that such exposures were not implicated as causative agents of prostate cancer.  The examiner specified that prostate cancer occurs more commonly in African-American males at relatively younger ages than it does in Caucasian males.  The examiner concluded that the Veteran's prostate cancer was most likely a condition which occurred spontaneously and was very unlikely related to any toxic exposures.

The Board finds the opinion of the July 2014 VA examiner to be very probative.  The opinion of the July 2014 VA examiner is definitive, based upon a complete review of the Veteran's records, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service treatment records and documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the July 2014 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the lay statements from the Veteran.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, the July 2014 VA examiner opined that it was less likely than not that the Veteran's prostate cancer was related to active service.  The Board finds the July 2014 VA examiner's opinion to be more probative than the assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the opinion of the July 2014 VA examiner outweighs the assertions of the Veteran, as the July 2014 VA examiner was a trained medical professional who specifically identified and discussed the Veteran's contentions and theory concerning service and his prostate cancer and addressed other possible etiologies.  

The Board additionally finds that the Veteran is not entitled to presumptive service connection for tumors as a chronic disease.  38 C.F.R. § 3.309(a) (2016).  No diagnosis of a malignant tumor was made within one year of separation from service, and the evidence does not show that malignant tumors were manifest to a compensable degree within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

While the Veteran has claimed that prostate cancer was related to service or to exposures during service.  The Board finds that the Veteran, as a layperson, cannot provide a competent medical opinion on the medically complex issue of whether prostate cancer is related to service or exposures during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service, or any event or exposure during service, and prostate cancer.  The Board finds that the VA examiner's opinion is the most persuasive evidence.

The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim for service connection for prostate cancer, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Epididymo-Orchitis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Under Diagnostic Code 7525, chronic epididymo-orchitis is to rated using the criteria for rating urinary tract infection.  Urinary tract infections requiring long-term drug therapy, one to two hospitalizations a year and/or requiring intermittent intensive management are rated as 10 percent disabling; a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management are rated as 30 percent disabling; infections resulting in poor renal function are to be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2016).

Service connection for epididymo-orchitis was granted in a May 2012 RO decision, effective September 29, 2011.  A June 2012 decision assigned an initial rating of 10 percent.

In November 2011, a private examiner prescribed Levaquin for epididymo-orchitis.

A November 2011 VA treatment record shows that the Veteran had a history of left testicular pain that improved with antibiotics.  The Veteran was given a prescription for Cipro.

On VA examination in March 2012 and June 2012, the examiner noted that the Veteran had been treated with chronic antibiotics.  He had severe left testicle pain if he stopped taking antibiotics.

A January 2012 VA treatment record shows that the Veteran was taking antibiotics, but continued to have periodic left testicular pain.  He related to another examiner in April 2012 that his pain continued.

June 2012 and October 2013 private treatment records show that the Veteran had weekly scrotal pain that he described as mild and unchanged.  The notes show that the Veteran was not currently being treated, but past treatment had included antibiotics and nonsteroidal anti-inflammatory drugs.

On VA examination in July 2014, the examiner noted that the Veteran had a history of epididymitis orchitis of the left testicle.  The examiner stated that the Veteran was currently on no medications, but was treated intermittently with antibiotics and pain medications.  His treatment plan did not include taking continuous medication or an orchiectomy, and there was no renal dysfunction due to the epididymo-orchitis.  The examiner indicated that the Veteran had a voiding dysfunction due to the radical prostatectomy for prostate cancer.  The examiner further concluded that the Veteran had erectile dysfunction as a result of prostate cancer and radical prostatectomy.  The report shows that the Veteran wore a scrotal support but was on no other therapy.  There was no history of hospitalizations or drainage of surgical procedures.  Regarding functional limitations, the Veteran was unable to perform duties requiring strenuous activity or repetitive lifting of more than 30 pounds.  The examiner concluded that the Veteran was otherwise capable of both active and sedimentary employment.  The examiner specified that the Veteran's epididymo-orchitis caused recurrent symptomatic infection but did not require drainage or frequent (more than twice per year) hospitalization, or required continuous intensive management, nor did the epididymo-orchitis require long-term drug therapy, one to two hospitalizations per year, or intermittent intensive management.  The Veteran was treated with periodic use of antibiotics and pain medication for flare-ups.

On VA examination in July 2016, the Veteran reported having a flare-ups about a month previously in which he had more pain than usual.  He was given medications, but he still had soreness and pain on the left side.  He wore a jockstrap for support.  He related that his doctor told him that he may want to remove the left testicle, but he was unsure if he wanted to have the testicle removed.  The examiner noted that the Veteran's treatment plan included taking continuous medication.  He took Naproxen.  The Veteran had not had an orchiectomy, and there was no renal or voiding dysfunction.  The examiner found that the Veteran had intermittent intensive management of his chronic epididymo-orchitis in that he was treated with Naproxen over the prior 12 months.  The Veteran had an abnormal epididymis in that his left epididymis was tender to palpation.  The examiner concluded that the condition did not affect the Veteran's ability to work.

On VA examination in September 2016, the examiner noted that the Veteran had a diagnosis of chronic left epididymitis.  The Veteran reported experiencing pain off and on, and he wore a scrotal support.  The examiner indicated that the Veteran's treatment plan did not include taking continuous medication.  He had not had an orchiectomy.  There was no renal or voiding dysfunction due to the condition.  The examiner indicated that the Veteran's left epididymis was abnormal in that it was tender to palpation.  A radiology study revealed no evidence of acute epididymo-orchitis or torsion, stable left epididymal calcifications consistent with chronic epididymitis, and mild left varicocele.  The examiner concluded that the disability did not affect the Veteran's ability to work.

The Board finds that a disability rating in excess of 10 percent is not warranted.  The July 2014 VA examination report and other clinical evidence do not show recurrent symptomatic infection requiring drainage or frequent hospitalizations, or continuous intensive management.  A rating in excess of 10 percent is therefore not warranted. 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2016).

The Veteran has not been diagnosed with a neoplasm, renal dysfunction, renal stones, renal tubular disorder, or voiding disorder attributable to the service-connected epididymo-orchitis that would allow a higher rating under Diagnostic Codes 7508, 7509, 7529, or 7532.  Notably, the July 2014 VA examiner did not diagnose a voiding disorder that is associated with the service-connected chronic left epididymo-orchitis.  The examiner attributed any voiding dysfunction to the non-service-connected radical prostatectomy for prostate cancer.  The clinical evidence does not otherwise suggest, and neither the Veteran nor representative has contended that he suffers from a specific diagnosed voiding dysfunction that is the result of service-connected chronic left epididymo-orchitis.  Moreover, this disability is not shown to involve any other factors that would warrant evaluation of the disability under any other provisions of the rating schedule. 

The Board acknowledges the note to 38 C.F.R. § 4.115b regarding consideration of special monthly compensation (SMC) under 38 C.F.R. § 3.350.  The note states that the rating of any claim involving loss, or loss of use, or one or more creative organs requires reference to 38 C.F.R. § 3.350 to determine whether or not a Veteran is entitled to SMC.  In this case, while the Veteran has erectile dysfunction, the July 2014 VA examiner concluded that the Veteran's erectile dysfunction was a result of the non-service-connected prostate cancer and radical prostatectomy.   Further, no examiner or other provider has attributed erectile dysfunction to service-connected chronic left epididymo-orchitis.  Therefore, the Board finds that further consideration of SMC under 38 C.F.R. § 3.350 is not warranted.

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is competent to provide.  Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Veteran has asserted that epididymo-orchitis has required continuous intensive management.  However, June 2012 and October 2013 private treatment records show that the Veteran was not currently being treated for the problem.  The July 2014 VA examiner specified that the Veteran's epididymo-orchitis caused recurrent symptomatic infection but did not require drainage or frequent (more than twice per year) hospitalization, or require continuous intensive management, nor did the Veteran's epididymo-orchitis require long-term drug therapy, one to two hospitalizations per year, or intermittent intensive management.  The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  Therefore, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to the appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to make impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected epididymo-orchitis at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected disability.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as which rate the disability based on symptoms.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  The evidence does not support a finding of frequent hospitalization or marked interference with employment due to the left chronic epididymo-orchitis.  Thun v. Peake, 22 Vet App 111 (2008).  Further, the evidence does not show marked interference with employment.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

A veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. § 3.321(b) (2016).  Referral for an extraschedular rating  is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when the disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that creates such an exceptional circumstance to make the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has considered if an informal claim for a total disability rating based on individual unemployability (TDIU) is a component of the appeal for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Significantly, VA examiners in July 2016 and September 2016 opined that the Veteran's epididymo-orchitis disability did not significantly impact his ability to obtain employment and the Veteran has not alleged unemployability due to that disability being rated.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that a claim for a TDIU in conjunction with the current claim for increased rating has not been raised by the record.  


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to an increased initial rating for epididymo-orchitis, currently rated 10 percent, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


